DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
Reason for allowance
The invention defined in claims 1, 10 and 16 are not suggested by the prior art of record. 
The prior art of record (in particular, Pezzillo; Joseph D. US 20190370687, Larson; Steven Allen US 10693872, Beaty; Robert M. US 20210035012, Aysin; Benhur US 20190362841, COX; Landon Prentice US 20210092462, ZHANG; Xiang US 20210365772, Petersen; Christian US 10477707, CHEN; Yen-kuang US 20200374534, WILL; Eric W. US 20200258600 and KRAUS; Naama US 20200285737) singly or in combination does not disclose, with respect to independent claim 1 “identify a global unique identifier (GUID) for the ML model;
generate a digital signature for content generated by an inference stage of
the ML model, the digital signature based on at least the GUID of the ML model
and the content generated by the ML model; and
transmit the content and the digital signature to a content consumer
platform.” and similar limitations of independent claims 10 in combination with the other claimed features as a whole.
With regards to independent claim 16, “receiving, by a processor of a content consumer platform, content generated by a machine learning (ML) model and a digital signature corresponding to the content;
processing the digital signature to extract, from the digital signature, a global unique identifier (GUID) of the ML model that generated the content;
verifying the extracted GUID against data obtained from a shared registry, the
data obtained from the shared registry comprising identifying information of the ML” in combination with the other claimed features as a whole.
Therefore independent claims 1 and 10  and 16 are allowed.
Dependent claims 2-9, 11-15 and 17-20 are also allowed based on their dependencies on independent claims 1, 10 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493